
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-B-1014] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, DHS. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1 percent annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents, and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings. 
        
        
          DATES:
          Comments are to be submitted on or before January 28, 2009. 
        
        
          ADDRESSES:

          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community are available for inspection at the community's map repository. The respective addresses are listed in the table below. 

          You may submit comments, identified by Docket No. FEMA-B-1014, to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151, or (e-mail) bill.blanton@dhs.gov. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151 or (e-mail) bill.blanton@dhs.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent. 
        
          Administrative Procedure Act Statement. This matter is not a rulemaking governed by the Administrative Procedure Act (APA), 5 U.S.C. 553. FEMA publishes flood elevation determinations for notice and comment; however, they are governed by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4105, and the National Flood Insurance Act of 1968, 42 U.S.C. 4001 et seq., and do not fall under the APA. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared. 
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required. 
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended. 
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132. 
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
               
              
                Flooding source(s) 
                Location of referenced elevation ** 
                * Elevation in feet  (NGVD) + Elevation in feet  (NAVD) 
                  # Depth in feet above ground 
                
                Effective 
                Modified 
                Communities affected 
              
              
                
                  Decatur County, Georgia, and Incorporated Areas
                
              
              
                Flint River 
                Approximately 2.4 miles downstream of U.S. Route 27 
                None 
                +90 
                Unincorporated Areas of Decatur County, City of Bainbridge.
              
              
                 
                Approximately 2.9 miles upstream of Calhoun Street 
                None 
                +98 
              
              
                Flint River/Lake Seminole 
                At the confluence with Butlers Creek 
                None 
                +81 
                Unincorporated Areas of Decatur County.
              
              
                 
                At Georgia/Florida state line 
                None 
                +81 
              
              
                Big Slough Tributary 
                Approximately 1,450 feet downstream of Thomasville Road 
                None 
                +105 
                Unincorporated Areas of Decatur County, City of Bainbridge.
              
              
                 
                Approximately 440 feet downstream of Lake Douglas Road 
                None 
                +107 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Bainbridge
                
              
              
              
                
                Maps are available for inspection at City Hall, 107 Broad Street, Bainbridge, GA 39817.
              
              
              
                
                  Unincorporated Areas of Decatur County
                
              
              
              
                Maps are available for inspection at Decatur County Planning Department, 309 Airport Road, Bainbridge, GA 39817.
              
              
                
                  Seminole County, Georgia, and Incorporated Areas
                
              
              
                Chattahoochee River 
                At Lake Seminole 
                None 
                +81 
                Unincorporated Areas of Seminole County.
              
              
                 
                Approximately 1.6 miles upstream of State Highway 91 
                None 
                +97 
              
              
                Lake Seminole/Spring Creek 
                Flooding area bound by Cypress Pond Road to the north, Georgia/Florida state line to the west and south, and the Seminole/Decatur county boundary to the east 
                None 
                +81 
                Unincorporated Areas of Seminole County. 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Seminole County
                
              
              
              
                Maps are available for inspection at County Courthouse, 200 S. Knox Avenue, Donalsonville, GA 39845.
              
              
                
                  Vigo County, Indiana, and Incorporated Areas
                
              
              
                Sugar Creek 
                Approximately 2,000 feet downstream of Conrail 
                None 
                +469 
                Town of West Terre Haute, Unincorporated Areas of Vigo County.
              
              
                 
                Approximately 1,280 feet downstream of Conrail 
                None 
                +470 
              
              
                Wabash River 
                Approximately 1,214 feet upstream of Interstate Highway 70 
                None 
                +470 
                Town of West Terre Haute, Unincorporated Areas of Vigo County.
              
              
                 
                At U.S. Highway 40 
                None 
                +472 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Town of West Terre Haute
                
              
              
              
                Maps are available for inspection at Town Hall, 500 National Avenue, West Terre Haute, IN 47885. 
              
              
              
              
                
                  Unincorporated Areas of Vigo County
                
              
              
              
                Maps are available for inspection at County Annex Building, 121 Oak Street, Terre Haute, IN 47807. 
              
              
                
                  Branch County, Michigan, and Incorporated Areas
                
              
              
                Cold Creek 
                Upstream side of Jonesville Road 
                None 
                +963 
                Township of Girard.
              
              
                 
                Approximately 150 feet upstream of Gorbell Road 
                None 
                +964 
              
              
                Coldwater River 
                Upstream side of E Fenn Road 
                None 
                +959 
                Township of Ovid.
              
              
                 
                Approximately 350 feet upstream of E Fenn Road 
                None 
                +960 
              
              
                County Drain 40 
                Approximately 0.5 mile downstream of S Wood Road 
                None 
                +989 
                Township of Ovid.
              
              
                 
                Downstream side of S Wood Road 
                None 
                +990 
              
              
                County Drain 40 
                Approximately 0.8 mile north of Dorrance Road and 0.5 mile west of N Fremont Road 
                None 
                +981 
                Township of Quincy. 
              
              
                 
                Approximately 0.5 mile north of Dorrance Road and 0.5 mile west of N Fremont Road 
                None 
                +981 
              
              
                Craig Lake 
                Entire shoreline of Craig Lake 
                None 
                +927 
                Township of Girard.
              
              
                Little Swan Creek 
                Downstream side of Lindley Road 
                None 
                +872 
                Township of Matteson.
              
              
                 
                Approximately 0.4 mile upstream of Butz Road 
                None 
                +892 
              
              
                
                 
                Approximately 1,100 feet downstream of W Colon Rd 
                None 
                +892 
              
              
                 
                Approximately 350 feet upstream of Langwell Road 
                None 
                +907 
              
              
                Matteson Lake 
                Entire shoreline of Matteson Lake 
                None 
                +892 
                Township of Matteson.
              
              
                Morrison Lake 
                Entire shoreline of Morrison Lake 
                None 
                +927 
                Township of Girard.
              
              
                Sauk River 
                Upstream side of Fox Road 
                None 
                +983 
                Township of Quincy.
              
              
                 
                Approximately 50 feet upstream of Fox Road 
                None 
                +983 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Township of Girard
                
              
              
              
                Maps are available for inspection at Township Hall, 1009 Marshall Road, Coldwater, MI 49036. 
              
              
              
                
                  Township of Matteson
                
              
              
              
                Maps are available for inspection at Township Hall, M-86 & Athens Road, Bronson, MI 49028.
              
              
              
                
                  Township of Ovid
                
              
              
              
                Maps are available for inspection at Township Hall, 114 West Front Street, Ovid, MI 49036.
              
              
              
                
                  Township of Quincy
                
              
              
              
                Maps are available for inspection at Quincy Public Library, 11 North Main Street, Quincy, MI 49082. 
              
              
                
                  Dakota County, Minnesota, and Incorporated Areas
                
              
              
                Cannon River 
                At downstream county boundary with Goodhue County 
                +801 
                +800 
                City of Northfield, City of Randolph, Unincorporated Areas of Dakota County. 
              
              
                 
                At upstream county boundary with Rice County
                +895 
                +897 
              
              
                Chub Creek 
                Approximately 1,200 feet upstream of confluence with Cannon Creek 
                +862 
                +864 
                City of Randolph, Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 500 feet upstream of Hamburg Avenue 
                None 
                +969 
              
              
                Chub Lake 
                Entire shoreline 
                None 
                +969 
                Unincorporated Areas of Dakota County.
              
              
                Dutch Creek 
                At confluence with Chub Creek 
                None 
                +957 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 7,000 feet upstream of 305th Street West 
                None 
                +981 
              
              
                Hazelwood Creek 
                At confluence with Dutch Creek 
                None 
                +965 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 4,875 feet upstream of 280th Street West 
                None 
                +1103 
              
              
                Minnesota River 
                Approximately 2,300 feet upstream of confluence with Mississippi River 
                None 
                +714 
                City of Burnsville, City of Eagan, City of Mendota Heights.
              
              
                 
                At upstream county boundary with Scott County 
                +719 
                +717 
              
              
                Mississippi River 
                Approximately 16,300 feet downstream of downstream county boundary with Goodhue County 
                +689 
                +688 
                City of Hastings, City of Inver Grove Heights, City of Lilydale, City of Mendota, City of Mendota Heights, City of Rosemount, City of South St. Paul, Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 10,200 feet upstream of Interstate Highway 35 
                None 
                +714 
              
              
                Mud Creek 
                At confluence with Chub Creek 
                None 
                +920 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 1,670 feet upstream of 320th Street West 
                None 
                +1005 
              
              
                North Branch Chub Creek 
                At confluence with Chub Creek 
                None 
                +896 
                Unincorporated Areas of Dakota County.
              
              
                
                 
                Approximately 4,150 feet upstream of intersection of Denmark Avenue/255th Street West 
                None 
                +983 
              
              
                North Branch Vermillion River 
                Approximately 900 feet upstream of confluence with Vermillion River 
                None 
                +850 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 3,150 feet upstream of Station Trail 
                None 
                +942 
              
              
                Pine Creek 
                At county boundary with Goodhue County 
                None 
                +862 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 6,200 feet upstream of Emery Avenue 
                None 
                +915 
              
              
                South Branch Vermillion River 
                Approximately 50 feet downstream of 200th Street East 
                None 
                +848 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 4,970 feet upstream of Denmark Avenue 
                None 
                +961 
              
              
                Tributary No. 1 to Chub Creek 
                At confluence with Chub Creek 
                None 
                +900 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 2,570 feet upstream of Denmark Avenue 
                None 
                +943 
              
              
                Tributary No. 1 to North Branch Chub Creek 
                At confluence with North Branch Chub Creek 
                None 
                +897 
                Unincorporated Areas of Dakota County.
              
              
                 
                At divergence from Tributary No. 1 to Chub Creek 
                None 
                +921 
              
              
                Tributary No. 1 to North Branch Vermillion River 
                At confluence with North Branch Vermillion River 
                None 
                +860 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 3,300 feet upstream of confluence with North Branch Vermillion River 
                None 
                +885 
              
              
                Tributary No. 1 to South Branch Vermillion River 
                At confluence with South Branch Vermillion River 
                None 
                +865 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 3,800 feet upstream of Darkhorse Lane 
                None 
                +949 
              
              
                Tributary No. 1 to Vermillion River 
                At confluence with Vermillion River 
                +792 
                +793 
                City of Hastings, Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 3,525 feet upstream of 225th Street East 
                None 
                +985 
              
              
                Tributary No. 1A to Vermillion River 
                At confluence with Tributary No. 1 to Vermillion River 
                None 
                +805 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 2,300 feet upstream of Kendel Avenue 
                None 
                +816 
              
              
                Tributary No. 1B to Vermillion River 
                At confluence with Tributary No. 1 to Vermillion River 
                None 
                +806 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 2,760 feet upstream of Knox Path 
                None 
                +812 
              
              
                Tributary No. 1C to Vermillion River 
                At confluence with Tributary No. 1 to Vermillion River 
                None 
                +845 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 2,680 feet upstream of Inga Avenue 
                None 
                +869 
              
              
                Tributary No. 2 to Chub Creek 
                At confluence with Chub Creek 
                None 
                +929 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 1,250 feet upstream of 280th Street West 
                None 
                +944 
              
              
                Tributary No. 2 to North Branch Vermillion River 
                At confluence with North Branch Vermillion River 
                None 
                +870 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 1,750 feet upstream of Blaine Avenue 
                None 
                +918 
              
              
                Tributary No. 2 to South Branch Vermillion River 
                At confluence with South Branch Vermillion River 
                None 
                +873 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 1,240 feet upstream of Blaine Avenue 
                None 
                +877 
              
              
                Tributary No. 2 to Trout Brook 
                At confluence with Trout Brook 
                None 
                +869 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 4,800 feet upstream of 260th Street East 
                None 
                +968 
              
              
                Tributary No. 2 to Vermillion River 
                At confluence with Vermillion River 
                +826 
                +825 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 1,420 feet upstream of Goodwin Avenue 
                None 
                +883 
              
              
                Tributary No. 2A to North Branch Vermillion River 
                At confluence with Tributary No. 2 to North Branch Vermillion River 
                None 
                +894 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 3,220 feet upstream of confluence with Tributary No. 2 to North Branch Vermillion River 
                None 
                +923 
              
              
                Tributary No. 3 to North Branch Vermillion River 
                At confluence with North Branch Vermillion River 
                None 
                +884 
                Unincorporated Areas of Dakota County. 
              
              
                 
                Approximately 2,870 feet upstream of confluence with North Branch Vermillion River 
                None 
                +943 
              
              
                
                Tributary No. 3 to South Branch Vermillion River 
                At confluence with South Branch Vermillion River 
                None 
                +882 
                City of Hampton, Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 300 feet upstream of Northfield Boulevard 
                None 
                +926 
              
              
                Tributary No. 3 to Trout Brook 
                At confluence with Trout Brook 
                None 
                +883 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 2,740 feet upstream of 240th Street East 
                None 
                +1025 
              
              
                Tributary No. 3 to Vermillion River 
                At confluence with Vermillion River 
                +829 
                +828 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 9,720 feet upstream of 180th Street East 
                None 
                +894 
              
              
                Tributary No. 4 to North Branch Vermillion River 
                At convergence with North Branch Vermillion River 
                None 
                +921 
                Unincorporated Areas of Dakota County.
              
              
                 
                At divergence from North Branch Vermillion River 
                None 
                +930 
              
              
                Tributary No. 4 to South Branch Vermillion River 
                At confluence with South Branch Vermillion River 
                None 
                +888 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 9,220 feet upstream of confluence with South Branch Vermillion River 
                None 
                +904 
              
              
                Tributary No. 4 to Trout Brook 
                At confluence with Trout Brook 
                None 
                +909 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 1,900 feet upstream of 240th Street East 
                None 
                +936 
              
              
                Tributary No. 4 to Vermillion River 
                At confluence with Vermillion River 
                +840 
                +838 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 550 feet upstream of 210th Street East 
                None 
                +910 
              
              
                Tributary No. 4A to Vermillion River 
                At confluence with Tributary No. 4 to Vermillion River 
                None 
                +854 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 5,100 feet upstream of confluence with Tributary No. 4 to Vermillion River 
                None 
                +908 
              
              
                Tributary No. 5 to South Branch Vermillion River 
                At confluence with South Branch Vermillion River 
                None 
                +899 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 3,950 feet upstream of confluence with South Branch Vermillion River 
                None 
                +913 
              
              
                Tributary No. 5 to Trout Brook 
                At confluence with Trout Brook 
                None 
                +942 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 2,700 feet upstream of 250th Street East 
                None 
                +988 
              
              
                Tributary No. 5 to Vermillion River 
                At confluence with Vermillion River 
                +864 
                +863 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 1,500 feet upstream of 170th Street West 
                None 
                +934 
              
              
                Tributary No. 5A to Vermillion River 
                At confluence with Tributary No. 5 to Vermillion River 
                None 
                +883 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 4,560 feet upstream of confluence with Tributary No. 5 to Vermillion River 
                None 
                +923 
              
              
                Tributary No. 5B to Vermillion River 
                At confluence with Tributary No. 5 to Vermillion River 
                None 
                +899 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 2,600 feet upstream of Biscayne Avenue 
                None 
                +940 
              
              
                Tributary No. 5C to Vermillion River 
                At confluence with Tributary No. 5 to Vermillion River 
                None 
                +899 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 3,500 feet upstream of 170th Street West 
                None 
                +951 
              
              
                Tributary No. 6 to Vermillion River 
                At confluence with Vermillion River 
                +871 
                +870 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 8,700 feet upstream of 210th Street West 
                None 
                +890 
              
              
                Tributary No. 6A to Vermillion River 
                At confluence with Tributary No. 6 to Vermillion River 
                None 
                +877 
                City of Farmington, Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 4,700 feet upstream of 210th Street West 
                None 
                +892 
              
              
                Tributary No. 6B to Vermillion River 
                At confluence with Tributary No. 6 to Vermillion River 
                None 
                +879 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 6,170 feet upstream of confluence with Tributary No. 6 to Vermillion River 
                None 
                +887 
              
              
                
                Trout Brook 
                Approximately 9,450 feet downstream of 260th Street East 
                None 
                +851 
                Unincorporated Areas of Dakota County.
              
              
                 
                Approximately 3,600 feet upstream of 240th Street East 
                None 
                +982 
              
              
                Vermillion River 
                Approximately 620 feet downstream of Vermillion Street/U.S. Highway 61 
                +783 
                +781 
                City of Farmington, City of Hastings, City of Vermillion, Unincorporated Areas of Dakota County.
              
              
                 
                At county boundary with Scott County 
                +1009 
                +1010 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Burnsville
                
              
              
              
                Maps are available for inspection at City Hall, 100 Civic Center Parkway, Burnsville, MN 55337. 
              
              
              
                
                  City of Eagan
                
              
              
              
                Maps are available for inspection at City Hall, 3830 Pilot Knob Road, Eagan, MN 55122. 
              
              
              
                
                  City of Farmington
                
              
              
              
                Maps are available for inspection at City Hall, 430 Third Street, Farmington, MN 55024. 
              
              
              
                
                  City of Hampton
                
              
              
                Maps are available for inspection at City Hall, 5320 Lincoln Street, Hampton, MN 55031-0128. 
              
              
              
                
                  City of Hastings
                
              
              
              
                Maps are available for inspection at City Hall, 101 Fourth Street East, Hastings, MN 55033-1955.
              
              
              
                
                  City of Inver Grove Heights
                
              
              
              
                Maps are available for inspection at City Hall, 8150 Barbara Avenue, Inver Grove Heights, MN 55077. 
              
              
              
                
                  City of Lilydale
                
              
              
              
                Maps are available for inspection at City Hall, 1011 Sibley Memorial Highway, Lilydale, MN 55118-5109.
              
              
              
                
                  City of Mendota
                
              
              
              
                Maps are available for inspection at City Hall, 1313 Sibley Memorial Highway, Mendota, MN 55150-0688.
              
              
              
                
                  City of Mendota Heights
                
              
              
              
                Maps are available for inspection at City Hall, 1011 Victoria Curve, Mendota Heights, MN 55118.
              
              
              
                
                  City of Northfield
                
              
              
              
                Maps are available for inspection at City Hall, 801 Washington Street, Northfield, MN 55057. 
              
              
              
                
                  City of Randolph
                
              
              
              
                Maps are available for inspection at City Hall, 4365 292nd Street East, Randolph, MN 55065-0068.
              
              
              
                
                  City of Rosemount
                
              
              
              
                Maps are available for inspection at City Hall, 2875 145th Street West, Rosemount, MN 55068-4997.
              
              
              
                
                  City of South St. Paul
                
              
              
              
                Maps are available for inspection at City Hall, 125 Third Avenue North, South St. Paul, MN 55075. 
              
              
              
                
                  City of Vermillion
                
              
              
              
                Maps are available for inspection at City Hall, 105 Main Street East, Vermillion, MN 55085-0067.
              
              
              
                
                  Unincorporated Areas of Dakota County
                
              
              
              
                Maps are available for inspection at County Administration Center, 1590 Highway 55, Hastings, MN 55033-2343. 
              
              
                
                  Hinds County, Mississippi, and Incorporated Areas
                
              
              
                Allen Creek Tributary 
                500 Feet Upstream of Hampstead Road 
                None 
                +318 
                City of Clinton 
              
              
                 
                750 Feet Upstream of Woodstone Place.
                None 
                +337 
              
              
                Bakers Creek 
                At Mount Moriah Road 
                None 
                +145 
                Unincorporated Areas of Hinds County.
              
              
                 
                250 Feet Upstream of Railroad.
                None 
                +205 
              
              
                Bakers Creek Tributary 1 
                9,200 Feet Upstream of Confluence with Bakers Creek 
                None 
                +151 
                Unincorporated Areas of Hinds County.
              
              
                 
                12,000 Feet Upstream of Confluence with Bakers Creek 
                None 
                +157 
              
              
                
                Bakers Creek Tributary 2-1 
                1,050 Feet Upstream of Confluence with Bakers Creek Tributary 2 
                None 
                +262 
                Unincorporated Areas of Hinds County.
              
              
                 
                5,200 Feet Upstream of Confluence with Bakers Creek Tributary 2 
                None 
                +288 
              
              
                Big Black River 
                4,600 Feet Upstream of Confluence with Fourteenmile Creek 
                None 
                +118 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,600 Feet Upstream of Confluence with Bogue Falia Creek 
                None 
                +154 
              
              
                Big Creek 
                150 Feet Upstream of State HWY 18 
                None 
                +362 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,150 Feet Upstream of State HWY 18 
                None 
                +364 
              
              
                Big Creek Tributary 1 
                300 Feet Upstream of Terry Road 
                None 
                +268 
                Unincorporated Areas of Hinds County.
              
              
                 
                6,700 Feet Upstream of Gary Road 
                None 
                +310 
              
              
                Bitter Creek 
                200 Feet Downstream of Learned Oakley Road 
                None 
                +178 
                Town of Learned, Unincorporated Areas of Hinds County.
              
              
                 
                8,000 Feet Upstream of Learned Oakley Road 
                None 
                +195 
              
              
                Bogue Chitto Creek 
                At County Boundary 
                None 
                +193 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,200 Feet Downstream of Natchez Trace Parkway 
                None 
                +246 
              
              
                 
                400 Feet Upstream of U.S. HWY 49 
                None 
                +284 
              
              
                 
                50 Feet Downstream of Hilda Road 
                None 
                +320 
              
              
                Bogue Chitto Creek Tributary 10 
                4,500 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +210 
                Unincorporated Areas of Hinds County.
              
              
                 
                9,900 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +215 
              
              
                Bogue Chitto Creek Tributary 11 
                3,600 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +200 
                Unincorporated Areas of Hinds County.
              
              
                 
                5,150 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +213 
              
              
                Bogue Chitto Creek Tributary 12 
                3,400 Feet Downstream of Carsley Road 
                None 
                +200 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,000 Feet Upstream of Carsely Road 
                None 
                +223 
              
              
                Bogue Chitto Creek Tributary 13 
                2,800 Feet Upstream of Carsley Road 
                None 
                +198 
                Unincorporated Areas of Hinds County.
              
              
                 
                100 Feet Upstream of Carsley Road 
                None 
                +213 
              
              
                Bogue Chitto Creek Tributary 14 
                500 Feet Downstream of Springdale Road 
                None 
                +200 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,500 Feet Upstream of Springdale Road 
                None 
                +211 
              
              
                Bogue Chitto Creek Tributary 15 
                1,525 Feet Downstream of Springdale Road 
                None 
                +195 
                Unincorporated Areas of Hinds County.
              
              
                 
                200 Feet Downstream of County Boundary 
                None 
                +204 
              
              
                Bogue Chitto Creek Tributary 2 
                3,400 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +261 
                Unincorporated Areas of Hinds County.
              
              
                 
                300 Feet Downstream of Northside Drive 
                None 
                +272 
              
              
                Bogue Chitto Creek Tributary 3 
                1,500 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +268 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,700 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +281 
              
              
                Bogue Chitto Creek Tributary 4 
                600 Feet Downstream of Confluence with Bogue Chitto Creek 
                None 
                +275 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,250 Feet Upstream of Northside Drive 
                None 
                +330 
              
              
                Bogue Chitto Creek Tributary 5 
                275 Feet Upstream of Northside Drive 
                None 
                +283 
                Unincorporated Areas of Hinds County.
              
              
                 
                100 Feet Upstream of Richardson Road 
                None 
                +289 
              
              
                Bogue Chitto Creek Tributary 6 
                1,200 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +293 
                Unincorporated Areas of Hinds County.
              
              
                 
                4,850 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +324 
              
              
                Bogue Chitto Creek Tributary 6-1 
                375 Feet Upstream of Confluence with Bogue Chitto Creek Tributary 6 
                None 
                +302 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,350 Feet Upstream of Confluence with Bogue Chitto Creek Tributary 6 
                None 
                +310 
              
              
                Bogue Chitto Creek Tributary 7 
                1,100 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +244 
                Unincorporated Areas of Hinds County.
              
              
                 
                300 Feet Upstream of U.S. HWY 49 
                None 
                +286 
              
              
                Bogue Chitto Creek Tributary 8 
                1,300 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +236 
                Unincorporated Areas of Hinds County.
              
              
                
                 
                7,300 Feet Upstream of County Line Road 
                None 
                +290 
              
              
                Bogue Chitto Creek Tributary 8-1 
                1,450 Feet Upstream of Confluence with Bogue Chitto Creek Tributary 8 
                None 
                +257 
                Unincorporated Areas of Hinds County.
              
              
                 
                250 Feet Upstream of U.S. HWY 49 
                None 
                +275 
              
              
                Bogue Chitto Creek Tributary 9 
                5,500 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +222 
                Unincorporated Areas of Hinds County.
              
              
                 
                6,500 Feet Upstream of Railroad 
                None 
                +305 
              
              
                Bogue Chitto Creek Tributary 9-1 
                1,700 Feet Downstream of U.S. HWY 49 
                None 
                +228 
                Unincorporated Areas of Hinds County.
              
              
                 
                700 Feet Upstream of Golf Club Road 
                None 
                +247 
              
              
                Bogue Chitto Creek Tributary 9-2 
                1,600 Feet Downstream of MacLean Road 
                None 
                +247 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,400 Feet Upstream of MacLean Road 
                None 
                +256 
              
              
                Bogue Chitto Creek Tributary 9-3 
                1,000 Feet Upstream of MacLean Road 
                None 
                +258 
                Unincorporated Areas of Hinds County.
              
              
                 
                4,850 Feet Upstream of Railroad 
                None 
                +291 
              
              
                Bogue Chitto Creek Tributary 9-4 
                500 Feet Downstream of Billy Bell Road 
                None 
                +273 
                Unincorporated Areas of Hinds County.
              
              
                 
                5,700 Feet Upstream of Railroad 
                None 
                +322 
              
              
                Chestnut Creek Tributary 1 
                200 Feet Downstream of County Boundary 
                None 
                +269 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,150 Feet Upstream of County Boundary 
                None 
                +288 
              
              
                Chestnut Creek Tributary 3 
                At County Boundary 
                None 
                +291 
                Unincorporated Areas of Hinds County.
              
              
                 
                4,500 Feet Upstream of County Boundary 
                None 
                +306 
              
              
                Fleetwood Creek 
                400 Feet Downstream of I-20 
                None 
                +202 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,400 Feet Upstream of Confluence with Fleetwood Creek Tributary 4 
                None 
                +248 
              
              
                Fleetwood Creek Tributary 1 
                1,700 Feet Upstream of Confluence with Fleetwood Creek 
                None 
                +221 
                Unincorporated Areas of Hinds County.
              
              
                 
                7,900 Feet Upstream of Confluence with Fleetwood Creek 
                None 
                +240 
              
              
                Fleetwood Creek Tributary 2 
                2,250 Feet Upstream of Confluence with Fleetwood Creek 
                None 
                +228 
                Unincorporated Areas of Hinds County.
              
              
                 
                350 Feet Upstream of Private Farm Road 
                None 
                +250 
              
              
                Fleetwood Creek Tributary 3 
                1,250 Feet Upstream of Confluence with Fleetwood Creek 
                None 
                +229 
                Unincorporated Areas of Hinds County.
              
              
                 
                7,900 Feet Upstream of Confluence with Fleetwood Creek 
                None 
                +256 
              
              
                Fleetwood Creek Tributary 4 
                200 Feet Upstream of Confluence with Fleetwood Creek 
                None 
                +242 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,600 Feet Upstream of Confluence with Fleetwood Creek 
                None 
                +254 
              
              
                Fourteenmile Creek 
                9,450 Feet Downstream of Newman Road 
                None 
                +119 
                Unincorporated Areas of Hinds County.
              
              
                 
                400 Feet Upstream of Old Port Gibson Road 
                None 
                +226 
              
              
                Fourteenmile Creek Tributary 1 
                650 Feet Downstream of Smith Station Road 
                None 
                +135 
                Unincorporated Areas of Hinds County.
              
              
                 
                10,650 Feet Upstream of Smith Station Road 
                None 
                +157 
              
              
                Fourteenmile Creek Tributary 2 
                1,800 Feet Downstream of U.S. HWY 18 
                None 
                +224 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,400 Feet Downstream of Dry Grove Road 
                None 
                +252 
              
              
                French Creek Tributary 1 
                1,550 Feet Downstream of U.S. HWY 80 
                None 
                +301 
                City of Clinton.
              
              
                 
                1,700 Feet Upstream of U.S. HWY 80 
                None 
                +316 
              
              
                French Creek Tributary 2 
                1,100 Feet Upstream of Confluence with French Creek Tributary 1 
                None 
                +302 
                City of Clinton.
              
              
                 
                50 Feet Upstream of Clinton Blvd 
                None 
                +329 
              
              
                French Creek Tributary 3 
                1,450 Feet Upstream of Confluence with French Creek 
                None 
                +300 
                City of Clinton, City of Jackson.
              
              
                 
                3,450 Feet Upstream of Confluence with French Creek 
                None 
                +308 
              
              
                French Creek Tributary 4 
                1,600 Feet Upstream of Confluence with French Creek 
                None 
                +309 
                City of Jackson.
              
              
                 
                1,700 Feet Upstream of Norman Road 
                None 
                +339 
              
              
                French Creek Tributary 5 
                300 Feet Upstream of HWY 80 
                None 
                +326 
                City of Jackson.
              
              
                 
                1,000 Feet Upstream of HWY 80 
                None 
                +327 
              
              
                
                Hanging Moss Creek Tributary 1 
                1,100 Feet Upstream of Confluence with Hanging Moss Creek 
                None 
                +328 
                City of Jackson, Unincorporated Areas of Hinds County.
              
              
                 
                3,200 Feet Upstream of Confluence with Hanging Moss Creek 
                None 
                +338 
              
              
                Hanging Moss Creek Tributary 2 
                400 Feet Downstream of Graven Road 
                None 
                +338 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,500 Feet Upstream of Graven Road 
                None 
                +355 
              
              
                Hanging Moss Creek Tributary 3 
                500 Feet Upstream of Confluence with Hanging Moss Creek 
                None 
                +334 
                Unincorporated Areas of Hinds County.
              
              
                 
                4,900 Feet Upstream of Confluence with Hanging Moss Creek 
                None 
                +355 
              
              
                Hanging Moss Creek Tributary 5-1 
                250 Feet Downstream of Beasley Road 
                None 
                +314 
                City of Jackson.
              
              
                 
                950 Feet Upstream of Westwind Road 
                None 
                +344 
              
              
                Harris Creek 
                6,700 Feet Upstream of Old HWY 51 
                None 
                +280 
                Unincorporated Areas of Hinds County.
              
              
                 
                6,500 Feet Upstream of Stubbs Road 
                None 
                +333 
              
              
                Harris Creek Tributary 1 
                700 Feet Upstream of Confluence with Harris Creek 
                None 
                +301 
                Unincorporated Areas of Hinds County.
              
              
                 
                6,700 Feet Upstream of Green Gable Road 
                None 
                +333 
              
              
                Jackson Creek 
                5,500 Feet Upstream of Confluence with Bakers Creek 
                None 
                +150 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,200 Feet Upstream of U.S. HWY 467 
                None 
                +204 
              
              
                Limekiln Creek 
                7,100 Feet Upstream of Confluence with Bakers Creek 
                None 
                +204 
                Unincorporated Areas of Hinds County. 
              
              
                 
                At County Boundary 
                None 
                +245 
              
              
                Limekiln Creek Tributary 1 
                4,100 Feet Upstream of Confluence with Limekiln Creek 
                None 
                +211 
                Unincorporated Areas of Hinds County. 
              
              
                 
                14,800 Feet Upstream of Confluence with Limekiln Creek 
                None 
                +236 
              
              
                Limekiln Creek Tributary 1-1 
                2,000 Feet Downstream of Stigger Road 
                None 
                +214 
                Unincorporated Areas of Hinds County.
              
              
                 
                6,800 Feet Upstream of Stigger Road 
                None 
                +233 
              
              
                Limekiln Creek Tributary 2 
                400 Feet Downstream of U.S. HWY 49 
                None 
                +219 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,900 Feet Upstream of Confluence with Limekiln Creek Tributary 2-1 
                None 
                +242 
              
              
                Limekiln Creek Tributary 2-1 
                100 Feet Downstream of Railroad 
                None 
                +234 
                Unincorporated Areas of Hinds County.
              
              
                 
                400 Feet Upstream of Lanewood Road 
                None 
                +258 
              
              
                Limekiln Creek Tributary 3 
                4,000 Feet Upstream of Confluence with Limekiln Creek 
                None 
                +226 
                Unincorporated Areas of Hinds County.
              
              
                 
                300 Feet Downstream of County Boundary 
                None 
                +236 
              
              
                Lindsey Creek 
                600 Feet Downstream of Norrell Road 
                None 
                +244 
                City of Clinton, Unincorporated Areas of Hinds County.
              
              
                 
                700 Feet Upstream of Natchez Trace Parkway 
                None 
                +270 
              
              
                 
                550 Feet Downstream of Neal Street 
                None 
                +312 
              
              
                 
                200 Feet Upstream of Oak Hill Circle 
                None 
                +330 
              
              
                Lindsey Creek Tributary 1 
                4,350 Feet Upstream of Confluence with Lindsey Creek 
                None 
                +245 
                Unincorporated Areas of Hinds County.
              
              
                 
                5,900 Feet Upstream of Confluence with Lindsey Creek 
                None 
                +258 
              
              
                Lindsey Creek Tributary 3 
                2,000 Feet Upstream of Confluence with Lindsey Creek 
                None 
                +277 
                Unincorporated Areas of Hinds County.
              
              
                 
                150 Feet Upstream of I-20 
                None 
                +295 
              
              
                Little Bakers Creek 
                1,100 Feet Downstream of Private Farm Road 
                None 
                +213 
                Town of Bolton, Unincorporated Areas of Hinds County.
              
              
                 
                200 Feet Upstream of Railroad 
                None 
                +281 
              
              
                Little Bakers Creek Tributary 1 
                1,800 Feet Upstream of Confluence with Little Bakers Creek 
                None 
                +220 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,600 Feet Upstream of I-20 
                None 
                +239 
              
              
                Little Bakers Creek Tributary 2 
                700 Feet Upstream of Confluence with Little Bakers Creek 
                None 
                +230 
                Unincorporated Areas of Hinds County.
              
              
                 
                5,400 Feet Upstream of Confluence with Little Bakers Creek 
                None 
                +262 
              
              
                
                Little Bakers Creek Tributary 3 
                400 Feet Upstream of Williamson Road 
                None 
                +254 
                Unincorporated Areas of Hinds County.
              
              
                 
                900 Feet Upstream of I-20 
                None 
                +268 
              
              
                Little Bakers Creek Tributary 3-1 
                500 Feet Upstream of Williamson Road 
                None 
                +254 
                Unincorporated Areas of Hinds County, City of Clinton.
              
              
                 
                4,250 Feet Upstream of Williamson Road 
                None 
                +280 
              
              
                Little Bakers Creek Tributary 4 
                1,500 Feet Upstream of Confluence with Little Bakers Creek 
                None 
                +254 
                Unincorporated Areas of Hinds County.
              
              
                 
                5,900 Feet Upstream of Confluence with Little Bakers Creek 
                None 
                +270 
              
              
                Little Bakers Creek Tributary 5 
                950 Feet Upstream of Confluence with Little Bakers Creek 
                None 
                +268 
                City of Clinton.
              
              
                 
                2,700 Feet Upstream of Confluence with Little Bakers Creek 
                None 
                +280 
              
              
                Little Bakers Creek Tributary 6 
                500 Feet Upstream of Confluence with Little Bakers Creek 
                None 
                +271 
                City of Clinton.
              
              
                 
                1,500 Feet Upstream of Railroad 
                None 
                +291 
              
              
                Little Creek 
                400 Feet Downstream of Flowers Road 
                None 
                +310 
                Unincorporated Areas of Hinds County.
              
              
                 
                100 Feet Upstream of Flowers Road 
                None 
                +310 
              
              
                Lynch Creek 
                150 Feet Downstream of Bonita Drive 
                *362 
                +355 
                City of Jackson.
              
              
                 
                300 Feet Downstream of Flag Chapel Road 
                *366 
                +363 
              
              
                 
                1,350 Feet Upstream of Flag Chapel Road 
                None 
                +377 
              
              
                Lynch Creek Tributary 5-1 
                1,050 Feet Upstream of Confluence with Lynch Creek 
                None 
                +335 
                City of Jackson.
              
              
                 
                4,150 Feet Upstream of Confluence with Lynch Creek 
                None 
                +352 
              
              
                McDonald Creek 
                600 Feet Downstream of HWY 18 
                None 
                +212 
                Unincorporated Areas of Hinds County.
              
              
                 
                200 Feet Upstream of Dry Grove Road 
                None 
                +247 
              
              
                Patrol Creek 
                1,000 Feet Upstream of Confluence with Lindsey Creek 
                None 
                +268 
                City of Clinton.
              
              
                 
                2,900 Feet Upstream of Confluence with Lindsey Creek 
                None 
                +268 
              
              
                Pearl River Tributary 1 
                500 Feet Downstream of Railroad 
                None 
                +260 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,300 Feet Upstream of Railroad 
                None 
                +299 
              
              
                Pearl River Tributary 2 
                1,000 Feet Downstream of Railroad 
                None 
                +265 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,600 Feet Upstream of I-55 
                None 
                +330 
              
              
                Rhodes Creek 
                15,000 Feet Upstream of North Siwell Road 
                None 
                +391 
                Unincorporated Areas of Hinds County.
              
              
                 
                16,000 Feet Upstream of North Siwell Road 
                None 
                +396 
              
              
                Rhodes Creek Tributary 1 
                3,150 Feet Upstream of Confluence with Rhodes Creek 
                None 
                +258 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,000 Feet Upstream of Confluence with Rhodes Creek 
                None 
                +271 
              
              
                Rhodes Creek Tributary 4 
                2,800 Feet Upstream of Confluence with Rhodes Creek 
                None 
                +275 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,150 Feet Upstream of Dac Road 
                None 
                +338 
              
              
                Rhodes Creek Tributary 5 
                2,300 Feet Upstream of Confluence with Rhodes Creek 
                None 
                +293 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,900 Feet Upstream of Confluence with Rhodes Creek 
                None 
                +299 
              
              
                Rhodes Creek Tributary 6 
                2,100 Feet Upstream of Confluence with Rhodes Creek 
                None 
                +295 
                Unincorporated Areas of Hinds County.
              
              
                Robertson Creek 
                2,800 Feet Upstream of Confluence with Rhodes Creek 
                None 
                +299 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,900 Feet Upstream of Flowers Road 
                None 
                +306 
              
              
                Smith Creek Tributary 4 
                200 Feet Upstream of Wells Road 
                None 
                +263 
                Unincorporated Areas of Hinds County.
              
              
                 
                5,500 Feet Upstream of Wells Road 
                None 
                +312 
              
              
                Snake Creek 
                4,000 Feet Upstream of U.S. HWY 18 
                None 
                +283 
                Unincorporated Areas of Hinds County.
              
              
                 
                5,600 Feet Upstream of Confluence with Snake Creek Tributary 1 
                None 
                +313 
              
              
                Snake Creek Tributary 1 
                450 Feet Downstream of Midway Road 
                None 
                +306 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,050 Feet Upstream of Midway Road 
                None 
                +317 
              
              
                
                Straight Fence Creek 
                10,500 Feet Upstream of Confluence with Bogue Chitto Creek 
                None 
                +203 
                Unincorporated Areas of Hinds County.
              
              
                 
                750 Feet Downstream of Williamson Road 
                None 
                +241 
              
              
                Straight Fence Creek Tributary 1 
                750 Feet Downstream of McGuffee Road 
                None 
                +217 
                Unincorporated Areas of Hinds County.
              
              
                 
                200 Feet Downstream of Clinton-Tinnin Road 
                None 
                +240 
              
              
                Straight Fence Creek Tributary 1-1 
                700 Feet Downstream of McGuffee Road 
                None 
                +217 
                Unincorporated Areas of Hinds County.
              
              
                 
                600 Feet Upstream of McGuffee Road 
                None 
                +226 
              
              
                Straight Fence Creek Tributary 2 
                800 Feet Downstream of McGuffee Road 
                None 
                +217 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,000 Feet Upstream of Confluence with Straight Fence Creek Tributary 2-1 
                None 
                +238 
              
              
                Straight Fence Creek Tributary 2-1 
                1,350 Feet Upstream of Confluence with Straight Fence Creek Tributary 2 
                None 
                +235 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,400 Feet Upstream of Confluence with Straight Fence Creek Tributary 2 
                None 
                +242 
              
              
                Straight Fence Creek Tributary 3 
                3,800 Feet Upstream of Confluence with Straight Fence Creek 
                None 
                +218 
                Unincorporated Areas of Hinds County.
              
              
                 
                100 Feet Downstream of Jimmy Williams Road 
                None 
                +254 
              
              
                Straight Fence Creek Tributary 3-1 
                300 Feet Upstream of Confluence with Straight Fence Creek Tributary 3 
                None 
                +245 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,800 Feet Upstream of McGuffee Road 
                None 
                +263 
              
              
                Straight Fence Creek Tributary 4 
                1,000 Feet Upstream of Confluence with Straight Fence Creek 
                None 
                +222 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,500 Feet Upstream of Noah Johnson Road 
                None 
                +247 
              
              
                Straight Fence Creek Tributary 5-1 
                900 Feet Upstream of Confluence with Straight Fence Creek Tributary 5 
                None 
                +246 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,050 Feet Upstream of Confluence with Straight Fence Creek Tributary 5 
                None 
                +259 
              
              
                Straight Fence Creek Tributary 6 
                200 Feet Downstream of Williamson Road 
                None 
                +252 
                Unincorporated Areas of Hinds County.
              
              
                 
                4,300 Feet Upstream of Confluence with Straight Fence Creek Tributary 6-2 
                None 
                +259 
              
              
                Straight Fence Creek Tributary 6-1 
                1,600 Feet Upstream of Confluence with Straight Fence Creek Tributary 6 
                None 
                +245 
                Unincorporated Areas of Hinds County.
              
              
                 
                5,350 Feet Upstream of Confluence with Straight Fence Creek Tributary 6 
                None 
                +257 
              
              
                Straight Fence Creek Tributary 6-2 
                400 Feet Upstream of Confluence with Straight Fence Creek Tributary 6 
                None 
                +258 
                Unincorporated Areas of Hinds County.
              
              
                 
                1,300 Feet Upstream of Confluence with Straight Fence Creek Tributary 6 
                None 
                +265 
              
              
                Straight Fence Creek Tributary 7 
                1,900 Feet Downstream of Pinehaven Place 
                None 
                +264 
                City of Clinton, Unincorporated Areas of Hinds County.
              
              
                 
                100 Feet Downstream of Pinehaven Road 
                None 
                +285 
              
              
                Stream B 
                400 Feet Upstream of Joe Cocker Road 
                None 
                +236 
                Unincorporated Areas of Hinds County.
              
              
                 
                500 Feet Downstream of County Boundary 
                None 
                +263 
              
              
                Stream B Tributary 1 
                1,400 Feet Upstream of Confluence with Stream B 
                None 
                +250 
                Unincorporated Areas of Hinds County. 
              
              
                 
                2,800 Feet Upstream of Confluence with Stream B 
                None 
                +260 
              
              
                Stream B Tributary 2 
                200 Feet Downstream of Clincy Road 
                None 
                +248 
                Unincorporated Areas of Hinds County.
              
              
                 
                At County Boundary 
                None 
                +258 
              
              
                Straight Fence Creek Tributary 5 
                2,800 Feet Upstream of Confluence with Straight Fence Creek 
                None 
                +236 
                Unincorporated Areas of Hinds County.
              
              
                 
                6,800 Feet Upstream of Confluence with Straight Fence Creek 
                None 
                +274 
              
              
                Terrell Creek 
                600 Feet Downstream of Fairchilds Road 
                None 
                +169 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,000 Feet Upstream of Unnamed Field Road 
                None 
                +194 
              
              
                Town Creek 
                1,300 Feet Upstream of I-220 
                None 
                +350 
                City of Jackson.
              
              
                 
                4,400 Feet Upstream of Forest Road 
                None 
                +369 
              
              
                Town Creek Tributary 2 
                100 Feet Upstream of Michael Avalon Street 
                None 
                +328 
                City of Jackson.
              
              
                 
                700 Feet Upstream of Michael Avalon Street 
                None 
                +328 
              
              
                Trahon Creek Tributary 3 
                250 Feet Upstream of Lake Catherine Dam 
                None 
                +325 
                City of Jackson.
              
              
                Turkey Creek 
                2,000 Feet Downstream of Mt Moriah Road 
                None 
                +167 
                Unincorporated Areas of Hinds County.
              
              
                
                 
                4,200 Feet Upstream of U.S. HWY 467 
                None 
                +244 
              
              
                Turkey Creek Tributary 1 
                2,000 Feet Upstream of Confluence with Turkey Creek 
                None 
                +206 
                Unincorporated Areas of Hinds County.
              
              
                 
                4,200 Feet Upstream of U.S. HWY 467 
                None 
                +235 
              
              
                Turkey Creek Tributary 2 
                5,000 Feet Upstream of Confluence with Turkey Creek 
                None 
                +227 
                Unincorporated Areas of Hinds County, Town of Terry.
              
              
                 
                4,200 Feet Upstream of Natchez Trace Parkway 
                None 
                +245 
              
              
                Twelvemile Creek 
                8,000 Feet Upstream of Confluence with Fourteenmile Creek 
                None 
                +155 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,400 Feet Upstream of Confluence with Fourteenmile Creek 
                None 
                +178 
              
              
                Vaughn Creek 
                6,500 Feet Downstream of Volley Campbell Road 
                None 
                +286 
                Town of Terry, Unincorporated Areas of Hinds County.
              
              
                 
                2,800 Feet Upstream of Volley Campbell Road 
                None 
                +308 
              
              
                Vaughn Creek Tributary 1 
                4,200 Feet Upstream of Confluence with Vaughn Creek 
                None 
                +272 
                Unincorporated Areas of Hinds County.
              
              
                 
                300 Feet Upstream of Jack Johnson Road 
                None 
                +291 
              
              
                Vaughn Creek Tributary 1-1 
                2,700 Feet Upstream of Confluence with Vaughn Creek Tributary 1 
                None 
                +281 
                Unincorporated Areas of Hinds County.
              
              
                 
                3,500 Feet Upstream of Confluence with Vaughn Creek Tributary 1 
                None 
                +285 
              
              
                Vaughn Creek Tributary 3 
                1,600 Feet Upstream of Confluence with Vaughn Creek 
                None 
                +292 
                Unincorporated Areas of Hinds County.
              
              
                 
                2,000 Feet Upstream of Confluence with Vaughn Creek Tributary 3 
                None 
                +301 
              
              
                 
                650 Feet Upstream of Jack Johnson Road 
                None 
                +314 
              
              
                 
                5,500 Feet Upstream of Confluence with Vaughn Creek Tributary 3 
                None 
                +320 
              
              
                Vaughn Creek Tributary 3-2 
                1,000 Feet Upstream of Confluence with Vaughn Creek Tributary 3 
                None 
                +308 
                Unincorporated Areas of Hinds County.
              
              
                 
                150 Feet Upstream of Cassidy Road 
                None 
                +317 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Clinton
                
              
              
                Maps are available for inspection at Clinton City Hall, 300 Jefferson Street, Clinton, MS 39056.
              
              
              
                
                  City of Jackson
                
              
              
              
                Maps are available for inspection at Department of Public Works, 200 South President Street, Jackson, MS 39205.
              
              
              
                
                  Town of Bolton
                
              
              
              
                Maps are available for inspection at Bolton Town Hall, 202 Bolton-Raymond Road, Bolton, MS 39041. 
              
              
              
                
                  Town of Learned
                
              
              
              
                Maps are available for inspection at 521 Cherry Street, Learned, MS 39154.
              
              
              
                
                  Town of Terry
                
              
              
              
                Maps are available for inspection at Terry Town Hall, 315 Cunningham Avenue, Terry, MS 39170.
              
              
              
                
                  Unincorporated Areas of Hinds County
                
              
              
              
                Maps are available for inspection at Hinds County Permit and Zoning Office, 127 West Main Street, Raymond, MS 39154.
              
              
                
                  Dutchess County, New York, and Incorporated Areas
                
              
              
                East Branch Wappinger Creek Reach 1 
                Approximately 665 feet upstream of New York State Route 82 
                None 
                +282 
                Town of Washington. 
              
              
                 
                Approximately 1,529 feet upstream of New York State Route 82 
                None 
                +283 
              
              
                Fishkill Creek 
                Approximately 300 feet upstream of confluence with Hudson River 
                +8 
                +7 
                Town of Beekman, City of Beacon, Town of East Fishkill, Town of Fishkill, Town of Union Vale, Village of Fishkill.
              
              
                
                 
                Just downstream of Clubhouse Lane 
                +487 
                +488 
              
              
                Maritje Kill 
                Approximately 30 feet upstream of Railroad 
                +8 
                +10 
                Town of Hyde Park.
              
              
                 
                Approximately 4,230 feet upstream of Crum Elbow Road 
                None 
                +252 
              
              
                Rhinebeck Kill 
                Approximately 1.07 miles upstream of State Route 9G 
                None 
                +165 
                Town of Red Hook. 
              
              
                 
                Approximately 1.08 miles upstream of State Route 9G 
                None 
                +165 
              
              
                Saw Kill 
                At Linden Avenue 
                None 
                +183 
                Village of Red Hook.
              
              
                 
                Approximately 937 feet upstream of Linden Avenue 
                None 
                +183 
              
              
                Sprout Creek #2 
                Approximately 80 feet downstream of County Route 90 
                None 
                +565 
                Town of Washington.
              
              
                 
                Just upstream of County Route 90 
                None 
                +566 
              
              
                Stony Creek 
                Approximately 0.55 mile downstream of Mill Street 
                None 
                +75 
                Town of Red Hook.
              
              
                 
                Approximately 0.59 mile downstream of Mill Street 
                None 
                +75 
              
              
                Swamp River Reach 1 
                At confluence with Tenmile River 
                +364 
                +362 
                Town of Dover.
              
              
                 
                Approximately 600 feet above confluence with Tenmile River 
                +366 
                +365 
              
              
                Swamp River Reach 2 
                Approximately 0.52 mile upstream of Kitchen Road 
                None 
                +424 
                Town of Dover.
              
              
                 
                Approximately 0.59 mile upstream of Kitchen Road 
                None 
                +424 
              
              
                Sylan Lake Outlet
                At confluence with Fishkill Creek 
                +294 
                +293 
                Town of East Fishkill.
              
              
                 
                Approximately 950 feet upstream of confluence with Fishkill Creek 
                +294 
                +293 
              
              
                Tenmile River 
                At county boundary 
                +287 
                +292 
                Town of Dover, Town of Amenia.
              
              
                 
                Approximately 2,824 feet upstream of Railroad 
                None 
                +388 
              
              
                Wells Brook 
                At confluence with Tenmile River 
                +375 
                +373 
                Town of Dover.
              
              
                 
                Approximately 800 feet upstream of confluence with Tenmile River 
                +375 
                +374 
              
              
                Whaley Lake Stream 
                At confluence with Fishkill Creek 
                +350 
                +351 
                Town of Beekman.
              
              
                 
                Approximately 500 feet upstream of confluence with Fishkill Creek 
                +350 
                +351 
              
              
                Whortlekill Creek Reach 1 
                At confluence with Fishkill Creek 
                +233 
                +234 
                Town of East Fishkill.
              
              
                 
                Approximately 1,800 feet upstream of confluence with Fishkill Creek 
                +233 
                +234 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Beacon
                
              
              
              
                Maps are available for inspection at Beacon City Hall, 1 Municipal Center, Beacon, NY. 
              
              
              
                
                  Town of Amenia
                
              
              
              
                Maps are available for inspection at Amenia Town Hall, 36B Mechanic Street, Amenia, NY. 
              
              
              
                
                  Town of Beekman
                
              
              
              
                Maps are available for inspection at Beekman Town Hall, 4 Main Street, Poughquag, NY.
              
              
              
                
                  Town of Dover
                
              
              
              
                Maps are available for inspection at Dover Town Hall, 126 East Duncan Hill Road, Dover Plains, NY. 
              
              
              
                
                  Town of East Fishkill
                
              
              
              
                Maps are available for inspection at East Fishkill Town Hall, 330 Route 376, Hopewell Junction, NY. 
              
              
              
                
                  Town of Fishkill
                
              
              
              
                Maps are available for inspection at Fishkill Town Hall, 807 Route 52, Fishkill, NY. 
              
              
              
                
                  Town of Hyde Park
                
              
              
              
                Maps are available for inspection at Hyde Park Town Hall, 4383 Albany Post Road, Hyde Park, NY. 
              
              
              
                
                  Town of Red Hook
                
              
              
              
                Maps are available for inspection at Red Hook Town Hall, 7340 South Broadway, Red Hook, NY.
              
              
              
                
                  Town of Union Vale
                
              
              
              
                Maps are available for inspection at Union Vale Town Hall, 249 Duncan Road, LaGrangeville, NY. 
              
              
              
                
                  Town of Washington
                
              
              
              
                Maps are available for inspection at Washington Town Hall, 10 Reservoir Drive, Washington, NY.
              
              
              
                
                  Village of Fishkill
                
              
              
              
                
                Maps are available for inspection at Fishkill Village Hall, 1095 Main Street, Fishkill, NY.
              
              
              
                
                  Village of Red Hook
                
              
              
              
                Maps are available for inspection at Red Hook Village Hall, 7467 South Broadway, Red Hook, NY.
              
              
                
                  Hanson County, South Dakota, and Incorporated Areas
                
              
              
                James River 
                1,050 feet upstream from 262nd St 
                None 
                +1215 
                Unincorporated Areas of Hanson County.
              
              
                 
                540 feet upstream from Interstate 90 
                None 
                +1223 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Hanson County
                
              
              
              
                Maps are available for inspection at P.O. Box 500, Alexandria, SD 57311. 
              
              
                
                  Roane County, Tennessee, and Incorporated Areas
                
              
              
                Caney Creek 
                143 feet downstream of confluence Postoak Creek 
                None 
                +746 
                Unincorporated Areas of Roane County.
              
              
                 
                2,087 feet upstream of confluence with Tennessee River 
                +745 
                +746 
              
              
                Clinch River 
                2,372 feet upstream of confluence with Tennessee River 
                +746 
                +747 
                City of Oak Ridge, City of Harriman, Unincorporated Areas of Roane County.
              
              
                 
                964 feet downstream of confluence with Young Creek 
                +746 
                +747 
              
              
                Clinch River 
                144 feet downstream of confluence with Caney Creek East 
                +748 
                +748 
                Unincorporated Areas of Roane County.
              
              
                 
                6.3 miles upstream up SH 95 
                None 
                +796 
              
              
                Emory River 
                1,463 feet upstream of confluence with Clinch River 
                +746 
                +747 
                City of Kingston, Unincorporated Areas of Roane County.
              
              
                 
                600 feet upstream of confluence with Swan Pond Creek 
                +748 
                +748 
              
              
                Smith Creek 
                3,150 feet upstream of confluence with Tennessee River 
                +746 
                +747 
                Unincorporated Areas of Roane County, City of Kingston.
              
              
                 
                411 feet downstream of Paint Rock Ferry Road 
                +746 
                +747 
              
              
                Tennessee River 
                5,880 feet downstream of confluence with Caney Creek 
                +745 
                +746 
                Unincorporated Areas of Roane County, City of Kingston.
              
              
                 
                1,140 Feet upstream of confluence with Hines Creek 
                None 
                +750 
              
              
                Whites Creek 
                2.6 miles downstream of confluence with Black Creek 
                None 
                +746 
                Unincorporated Areas of Roane County.
              
              
                 
                1,900 feet upstream of confluence with Black Creek 
                None 
                +791 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Harriman
                
              
              
              
                Maps are available for inspection at 300 North Roane Street, Harriman, TN. 
              
              
              
                
                  City of Kingston
                
              
              
              
                Maps are available for inspection at 125 West Cumberland, Kingston, TN. 
              
              
              
                
                  City of Oak Ridge
                
              
              
              
                
                Maps are available for inspection at 200 S Tulane Avenue, Oak Ridge, TN. 
              
              
              
                
                  Unincorporated Areas of Roane County
                
              
              
              
                Maps are available for inspection at 200 East Race Street, Kingston, TN. 
              
              
                
                  Potter County, Texas, and Incorporated Areas
                
              
              
                Dry Creek 
                Approximately 500 feet upstream from the intersection with Cliffside Road 
                None 
                +3400 
                Unincorporated Areas of Potter County, City of Amarillo.
              
              
                 
                Approximately 500 feet upstream from the intersection with W 335 North Loop 
                None 
                +3428 
              
              
                Dry Creek Overflow 
                Approximately 500 feet downstream from confluence with Dry Creek 
                None 
                +3416 
                Unincorporated Areas of Potter County, City of Amarillo. 
              
              
                 
                Approximately 120 feet north of W 335 North Loop intersection 
                None 
                +3437 
              
              
                Playa 21 (T-Anchor Lake) 
                Approximately 570 feet east of Willow Street and SE 15th Avenue 
                +3612 
                +3616 
                City of Amarillo.
              
              
                Playa Lake 22 
                Approximately 3,500 feet north of SE 3rd Avenue and S Whitaker Road intersection 
                +3588 
                +3593 
                City of Amarillo.
              
              
                Playa Lake 24 (Martin Lake) 
                Approximately 650 feet north of Dale St. and Martin Rd. intersection 
                +3628 
                +3631 
                City of Amarillo.
              
              
                Playa Lake 26 
                Approximately 4,600 feet southwest of I-40 and Juett Attebury Road Intersection 
                +3570 
                +3573 
                City of Amarillo, Unincorporated Areas of Potter County.
              
              
                Playa Lake 27 
                Approximately 2,000 feet east of NE 18th Avenue and Hacienda Drive intersection 
                +3545 
                +3548 
                City of Amarillo. 
              
              
                Playa Lake 28 (Airport Lake) 
                Approximately 1,350 feet NW of Amarillo Int. Airport runway 
                +3585 
                +3590 
                City of Amarillo.
              
              
                Playa Lake 34 
                Approximately 4,600 feet southwest of Highway 287 and S. Parsley Road intersection 
                None 
                +3553 
                City of Amarillo, Unincorporated Areas of Potter County.
              
              
                Playa Lake 61 
                Approximately 1,100 feet northeast from intersection of Parsley Road and railroad 
                None 
                +3596 
                City of Amarillo, Unincorporated Areas of Potter County.
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Amarillo
                
              
              
              
                Maps are available for inspection at 509 SE Seventh, Amarillo, TX 79101.
              
              
              
                
                  Unincorporated Areas of Potter County
                
              
              
              
                Maps are available for inspection at 500 S. Fillmore, Amarillo, TX 79101.
              
              
                
                  Randall County, Texas, and Incorporated Areas
                
              
              
                Playa 20 (Gooch Lake) 
                Approximately 5,000 feet south of SE 34th Ave. and S. Manhattan St. intersection 
                +3574 
                +3579 
                City of Amarillo.
              
              
                Playa Lake 11 
                Approximately 500 feet south of the intersection of Bell St. and Attebury Dr 
                None 
                +3646 
                City of Amarillo, Unincorporated Areas of Randall County.
              
              
                Playa Lake 13 
                Approximately 2,500 feet southeast of the intersection of West 335 South LP and Valleyview Drive 
                None 
                +3626 
                City of Amarillo, Unincorporated Areas of Randall County.
              
              
                Playa Lake 14 (Diamond Horseshoe Lake) 
                Approximately 100 feet south of Winners Circle 
                +3657 
                +3658 
                City of Amarillo.
              
              
                Playa Lake 16 
                Approximately 350 feet south of S. Hayden and SW 48th Ave. intersection 
                +3626 
                +3633 
                City of Amarillo.
              
              
                Playa Lake 19 
                Approximately 1,200 feet east of SW 42nd Ave. and S. Harrison St. intersection 
                +3633 
                +3638 
                City of Amarillo.
              
              
                
                Playa Lake 4 
                W CR 58 and Helium Road intersection 
                None 
                +3699 
                City of Amarillo, Unincorporated Areas of Randall County.
              
              
                Playa Lake 5 (McDonald Lake) 
                Approximately 1,100 feet southeast of S. Coulter St. and SW 45th St. intersection 
                +3688 
                +3687 
                City of Amarillo.
              
              
                Playa Lake 7 
                Approximately 100 feet north of W. 77th Ave. and Cody Dr
                None 
                +3675 
                City of Amarillo, Unincorporated Areas of Randall County.
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Amarillo
                
              
              
              
                Maps are available for inspection at 509 E. 7th Ave, Amarillo, TX 79105.
              
              
              
                
                  Unincorporated Areas of Randall County
                
              
              
              
                Maps are available for inspection at 301 Hwy 60, Canyon, TX 79015.
              
              
                
                  Barron County, Wisconsin, and Incorporated Areas
                
              
              
                Bear Creek 
                191 feet downstream of Main Street (Haugen) 
                None 
                +1198 
                Village of Haugen, Unincorporated Areas of Barron County.
              
              
                 
                Just downstream of Bear Lake Dam 
                None 
                +1207 
              
              
                Beaver Dam Lake 
                Entire Shoreline 
                None 
                +1233 
                City of Cumberland.
              
              
                Big Moon Lake 
                Entire Shoreline 
                None 
                +1171 
                Unincorporated Areas of Barron County.
              
              
                Buck Lake 
                Entire Shoreline 
                None 
                +1233 
                City of Cumberland, Unincorporated Areas of Barron County.
              
              
                Devils Lake 
                Entire Shoreline 
                None 
                +1262 
                Unincorporated Areas of Barron County.
              
              
                Duck Lake 
                Entire Shoreline 
                None 
                +1236 
                City of Cumberland, Unincorporated Areas of Barron County.
              
              
                Frankenburg Slough 
                Entire Shoreline 
                None 
                +1040 
                Village of Cameron.
              
              
                Granite Lake 
                Entire Shoreline 
                None 
                +1238 
                Unincorporated Areas of Barron County.
              
              
                Lake Montanis 
                Entire Shoreline 
                None 
                +1119 
                City of Rice Lake, Unincorporated Areas of Barron County.
              
              
                Little Sand Lake 
                Entire Shoreline 
                None 
                +1250 
                Unincorporated Areas of Barron County.
              
              
                Lower Turtle Lake 
                Entire Shoreline 
                None 
                +1165 
                Unincorporated Areas of Barron County.
              
              
                Lower/Upper Vermillion Lake 
                Entire Shoreline 
                None 
                +1184 
                Unincorporated Areas of Barron County.
              
              
                Peterson Lake 
                Entire Shoreline 
                None 
                +1189 
                Unincorporated Areas of Barron County.
              
              
                Poskin Lake 
                Entire Shoreline 
                None 
                +1157 
                Unincorporated Areas of Barron County.
              
              
                Red Cedar River 
                6,000 feet downstream of State Hwy 48 
                +1125 
                +1126 
                Unincorporated Areas of Barron County.
              
              
                 
                Outlet of Red Cedar Lake 
                None 
                +1177 
              
              
                Red Cedar River Tributary 16 
                Confluence with Red Cedar River
                +1113 
                +1112 
                City of Rice Lake, Unincorporated Areas of Barron County.
              
              
                 
                750 feet upstream of U.S. Hwy 53 
                None 
                +1191 
              
              
                Sand Lake 
                Entire Shoreline 
                None 
                +1226 
                Unincorporated Areas of Barron County.
              
              
                Shallow Lake 
                Entire Shoreline 
                None 
                +1240 
                Unincorporated Areas of Barron County.
              
              
                
                Silver Lake 
                Entire Shoreline 
                None 
                +1258 
                Unincorporated Areas of Barron County.
              
              
                Tuscobia Lake/Stump Lake 
                Entire Shoreline 
                None 
                +1129 
                Unincorporated Areas of Barron County.
              
              
                Upper Turtle Lake 
                Entire Shoreline 
                None 
                +1174 
                Unincorporated Areas of Barron County.
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Cumberland
                
              
              
              
                Maps are available for inspection at 1356 2nd Ave, Cumberland, WI 54829. 
              
              
              
                
                  City of Rice Lake
                
              
              
              
                Maps are available for inspection at 30 E Eau Claire St, Rice Lake, WI 54868. 
              
              
              
                
                  Unincorporated Areas of Barron County
                
              
              
              
                Maps are available for inspection at 330 East LaSalle Avenue, Barron, WI 54812.
              
              
              
                
                  Village of Cameron
                
              
              
              
                Maps are available for inspection at 300 North First Street, Cameron, WI 54822. 
              
              
              
                
                  Village of Haugen
                
              
              
              
                Maps are available for inspection at 104 West 3rd Street, Haugen, WI 54841. 
              
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: October 22, 2008. 
            Michael K. Buckley, 
            Acting Assistant Administrator,  Mitigation Directorate,  Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. E8-25878 Filed 10-29-08; 8:45 am] 
      BILLING CODE 9110-12-P 
    
  